                                              Charles A. Brown                       Goodwin Procter LLP
                                              +1 212 459 7231                        The New York Times Building
                                              CBrown@goodwinlaw.com                  620 Eighth Avenue
                                                                                     New York, NY 10018

                                                                                     goodwinlaw.com
                                                                                     +1 212 813 8800


June 29, 2020

VIA ECF AND FACSIMILE (212-805-7949)

The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Securities and Exchange Commission v. Telegram Group, Inc. and TON Issuer, Inc.,
       1:19-cv-09439-PKC

Dear Judge Castel:

I write on behalf of non-parties Investor E and Investor Z regarding the impact of the Court’s June 26,
2020 Final Judgment (the “Final Judgment”) on the Court’s June 17, 2020 Opinion and Order (the
“Sealing Order”).

On February 4, 2020, Investor E and Investor Z filed Motions to Seal (Dkts. 157-160 and 152-156) to
protect certain documents and information from public disclosure containing their sensitive and
proprietary information. In the Sealing Order, the Court approved sealing most but not all of the
documents and information that Investor E and Investor Z sought to protect. See Dkt. 238. The Court
ordered the parties to publicly file versions of the relevant documents by no later than Wednesday, July
1, 2020. See id.

Since the Court issued the Sealing Order, Defendants Telegram Group Inc. and TON Issuer Inc.
consented to entry of the Final Judgment and waived any right to appeal the Final Judgment. See Dkt.
242. On June 26, 2020, the Court entered the Final Judgment and ordered the Clerk to terminate all
motions and close the matter. See id. The Clerk obliged and the case is now closed.

Because the case is now closed, Investor E and Investor Z view the Court’s Sealing Order as similarly
closed and that this highly sensitive information need not be filed. We contacted the Securities and
Exchange Commission (the “SEC”) to confirm this understanding; however, the SEC responded that it
still intends to publicly file those documents on July 1, 2020 in accordance with the Court’s Sealing
Order. Thus, Investor E and Investor Z seek prompt clarification from the Court regarding whether the
parties must still comply with the Sealing Order given the case is now closed.

Respectfully submitted,

/s/ Charles A. Brown

Charles A. Brown
